Exhibit 10.38

SCHEDULE C
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS
          This Agreement of Restrictive Covenants and Other Obligations (the
“Agreement”) is entered into by and between Willis Group Holdings Public Limited
Company (the “Company”) and Michael K. Neborak (“Associate”) to be effective as
of August 2, 2010.
RECITALS
          Whereas, Associate is employed by a subsidiary of the Company;
          Whereas, on August 2, 2010 the Company granted Associate Restricted
Share Units over a specified number of shares of ordinary stock of Willis Group
Holdings Public Limited Company (the “RSU Award”);
          Whereas, such grant is subject to the terms of the The Hilb Rogal &
Hobbs Company 2007 Share Incentive Plan (the “Plan”), the Restricted Share Units
Award Agreement (the RSU Agreement”), and this Agreement and in consideration of
the grant, Associate shall enter into and acknowledge his or her agreement to
the terms of the Plan, the RSU Agreement and this Agreement;
          Whereas, Associate acknowledges and agrees that he or she desires to
receive the RSU Award, and understands and agrees such RSU Award is subject to
the terms and conditions set forth in the Plan, the RSU Agreement and this
Agreement;
          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for other valuable consideration, in particular the grant
of the RSU Award to Associate by the Company, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
AGREEMENT
Section 1 — Recitals
The Recitals set forth above are an integral part of this Agreement, and are
incorporated herein by reference.
2. Section 2 — Definitions

  2.1   “Business” shall mean insurance brokerage, reinsurance brokerage, surety
brokerage, bond brokerage, insurance agency, underwriting agency, managing
general agency, risk management, claims administration, self-insurance, risk
management consulting or other business performed by the Restricted Group.    
2.2   “Competitor” shall mean any business principally engaged in insurance
brokerage, reinsurance brokerage, surety brokerage, bond brokerage, insurance
agency,

Page 1 of 6



--------------------------------------------------------------------------------



 



      underwriting agency, managing general agency, risk management, claims
administration, self-insurance, risk management consulting or other business
which is either performed by the Restricted Group or is a business in which the
Restricted Group has taken steps toward engaging. It is further provided that
Competitor includes, but is not limited to, the following businesses and their
respective subsidiaries and/or other affiliates: Aon Corporation, Arthur J.
Gallagher & Co. and Marsh Incorporated.     2.3   “Confidential Information”
shall mean all trade secrets and non-public information concerning the financial
data, strategic business plans, and other non-public, proprietary, and
confidential information of the Company or any of its Subsidiaries.     2.4  
“directly or indirectly” shall mean Associate acting either alone or jointly
with or on behalf of or by means of any other person, firm or company (whether
as principal, partner, manager, employee, contractor, director, consultant,
investor or similar capacity).     2.5   “Employer” shall mean the Subsidiary
that employs Associate. If the Company ever becomes an employer of Associate,
then the term Employer shall refer to the Company.     2.6   “Employment
Agreement” shall mean the contractual terms and conditions which govern the
employment of Associate by Employer.     2.7   “Key Personnel” shall mean any
person who is at the date Associate ceases to be an employee of Employer or was
at any time during the period of 12 months prior to that date employed by the
Restricted Group and who was an employee with whom Associate had dealings other
than in a minimal and non-material way and who was employed by or engaged in the
Business in an executive or senior managerial capacity, or was an employee with
insurance, reinsurance or other technical expertise.     2.8   “RSU Award” shall
have the meaning as set forth in the recitals.          2.9   “RSU Agreement”
shall have the meaning set forth in the recitals.     2.10   “Plan” shall have
the meaning set forth in the recitals.     2.11   “Relevant Area” shall mean the
counties, parishes, districts, municipalities, cities, metropolitan regions,
localities and similar geographic and political subdivisions, within and outside
of the United States of America, in which the Company or any of its Subsidiaries
has carried on Business in which Associate has been involved or concerned or
working on other than in a minimal and non-material way at any time during the
period of 12 months prior to the date on which Associate ceases to be employed
by Employer.     2.12   “Relevant Client” shall mean any person, firm or company
who or which at any time during the period of 12 months prior to the date on
which Associate ceases to be employed by Employer is or was a client or customer
of the Company or any of its Subsidiaries or was in the habit and/or practice of
dealing under contract with the Company or any of its Subsidiaries and with whom
or which Associate had dealings related to the Business (other than in a minimal
and non-material way) or for whose

Page 2 of 6



--------------------------------------------------------------------------------



 



      relationship with the Company or any of its Subsidiaries Associate had
responsibility at any time during the said period.     2.13   “Relevant Period”
shall mean the period of 12 months following the date on which Associate ceases
to be employed by Employer.     2.14   “Relevant Prospect” shall mean any
person, firm or company who or which at any time during the period of 12 months
prior to the date on which Associate ceases to be employed by Employer was an
active prospective client of the Company or any of its Subsidiaries with whom or
with which Associate had dealings related to the Business (other than in a
minimal and non-material way).     2.15   “Restricted Group” shall mean the
Company and its Subsidiaries, as in existence during Associate’s employment with
Employer and as of the date such employment ceases.     2.16   “Subsidiary”
shall mean a direct and/or indirect subsidiary of the Company as well as any
associate company which is designated by the Company as being eligible for
participation in the Plan.

Section 3 — Non-Compete and Other Obligations

  3.1   Associate acknowledges that by virtue of his or her senior management
position and as an employee of Employer, Associate has acquired and will acquire
knowledge of Confidential Information of the Restricted Group and their
Business. Associate further acknowledges that the Confidential Information which
the Restricted Group has provided and will provide to Associate would give
Associate a significant advantage if Associate were to directly or indirectly be
engaged in any Business at a Competitor of the Restricted Group.     3.2  
Without the Company’s prior written consent, Associate shall not directly or
indirectly, at any time during or after Associate’s employment with any
Employer, disclose any Confidential Information and shall use Associate’s best
efforts to prevent the taking or disclosure of any Confidential Information,
except as reasonably may be required to be disclosed by Associate in the
ordinary performance of his or her duties for Employer or as required by law.  
  3.3   For a period of twelve months after the date on which Associate’s
employment with any Employer ceases, Associate shall not work for or be engaged
or concerned in, or have a financial interest in (other than an ownership
position of less than 5% in any company whose shares are publicly traded or any
non-voting non-convertible debt securities in any company) any Competitor of the
Restricted Group within the Relevant Area. During this period, Associate shall
receive payments equal to the base salary payments Associate would have received
if Associate had been in Employer’s employ during this non-compete period.
Employer will also pay the cost of COBRA Medical coverage for Associate for the
duration of the non-compete period. These payments

Page 3 of 6



--------------------------------------------------------------------------------



 



      will be made on the same frequency as such salary payments were made
during Associate’s employment.     3.4   The Company or Employer shall have the
discretion to apply a shorter period than the twelve-month period set forth in
3.3 and 3.5.     3.5   Associate shall not, for the Relevant Period, directly or
indirectly:         3.5.1 within the Relevant Area, solicit any Relevant Client
or Relevant Prospect for the purposes of any Business which competes or will
compete or seeks to compete with the Restricted Group;         3.5.2 within the
Relevant Area, accept, perform services for, or deal with any Relevant Client or
Relevant Prospect for the purposes of any Business which competes or will
compete or seeks to compete with the Restricted Group;         3.5.3 solicit for
employment or entice away from the Restricted Group any Key Personnel.        
3.5.4 employ or engage or endeavour to employ or engage any Key Personnel.    
3.6   The restrictions contained in Sections 3.5, including subsections, run
concurrently with the non-compete in Section 3.3. Additionally, to the extent
Associate is a party to an employment agreement or other agreement with the
Restricted Group that contains a post-employment restriction, the
post-employment restrictions run concurrently with the post-employment
restrictions contained in this Section 3. Thus, by way of example, if
Associate’s employment agreement with Employer contains a 24-month restriction
on solicitation of the Restricted Group’s clients, then the non-solicitation in
the employment agreement would be effective for 12 months after the
non-solicitation in this Section 3 expires.     3.7   Associate acknowledges
that the provisions of this Section 3 are fair, reasonable and necessary to
protect the goodwill and interests of the Restricted Group.

Section 4 — Governing Law & Jurisdiction

  4.1   This Agreement shall be governed by and construed in accordance with the
laws of the state of New York without regard to its conflicts of law principles.
    4.2   Any suit, action or proceeding against Associate with respect to this
Agreement may be brought in any court of competent jurisdiction in the State of
New York or located in the City of New York, as the Company may elect in its
sole discretion and Associate hereby submits accordingly to the nonexclusive
jurisdiction of such courts for the purpose of any such suit, action, proceeding
or judgment. Associate hereby irrevocably waives any objections which he or she
may now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any court of
competent jurisdiction in the State of New York or City of New

Page 4 of 6



--------------------------------------------------------------------------------



 



      York. Provided further that nothing herein shall in any way be deemed to
limit the ability of the Restricted Group to bring a suit, action or proceeding
against Associate with respect to this Agreement, in jurisdictions other than
the State of New York and/or City of New York, and in such manner, as may be
permitted by applicable law. Associate hereby further irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in any inconvenient forum. No suit, action or proceeding against
the Company or any Subsidiary with respect to this Agreement may be brought by
Associate in any court other than in a court of competent jurisdiction in the
State of New York or City of New York, and Associate hereby irrevocably waives
any right which he or she may otherwise have had to bring such an action in any
other court. The Company hereby submits accordingly to the jurisdiction of the
courts of the State of New York or City of New York for the purpose of any such
suit, action or proceeding.

Section 5 — Consideration, Severability, Beneficiaries & Effect On Other
Agreements

  5.1   Associate acknowledges that the covenants and undertakings he or she has
made herein, including those made in Section 3, are being given for the benefit
of the Restricted Group, including Employer, and may be enforced by the Company
and/or by its Subsidiaries on behalf of all or any of them and that such
Subsidiaries are intended beneficiaries of this Agreement.     5.2   The parties
acknowledge that the provisions of this Agreement are severable. If any part or
provision of this Agreement shall be determined by any court or tribunal to be
invalid, then such partial invalidity shall not cause the remainder of this
Agreement to be or become invalid. If any provision hereof is held unenforceable
on the basis that it exceeds what is reasonable for the protection of the
goodwill and interests of the Restricted Group, but would be valid if part of
the wording were modified or deleted, as permitted by applicable law, then such
restriction or obligation shall apply with such deletions or modifications as
may be necessary to make it enforceable.     5.3   Associate acknowledges that
he or she remains bound by any Employment Agreement or any other agreement
entered into by Associate with the Restricted Group and this Agreement shall be
in addition to, and not in place of any such agreements. Associate further
acknowledges that in the event of any breach by Associate of any provision
contained in such agreements or this Agreement, the Company and/or any
Subsidiary may, in their discretion, enforce any term and condition of those
agreements and/or this Agreement.

Section 6 — Miscellaneous

  6.1   This Agreement may not be modified except by written agreement signed by
both parties hereto.     6.2   The rights of the Restricted Group under this
Agreement shall inure to the benefit of any and all of its/their successors,
assigns, parent companies, sister companies, subsidiaries and other affiliated
corporations.

Page 5 of 6



--------------------------------------------------------------------------------



 



  6.3   The waiver by either party of any breach of this Agreement shall not
operate or be construed as a waiver of that party’s rights on any subsequent
breach.     6.4   Associate acknowledges and agrees that Associate shall be
obliged to draw the provisions of Section 3 to the attention of any third party
who may, at any time before or after the termination of Associate’s employment
with Employer, offer to employ or engage him and for or with whom Associate
intends to work within the Relevant Period.     6.5   The various section
headings contained in this Agreement are for the purpose of convenience only and
are not intended to define or limit the contents of such sections.     6.6  
This Agreement may be executed in one or more counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same document. This Agreement will be binding, notwithstanding that either
party’s signature is displayed only on a facsimile copy of the signature page.  
  6.7   Any provisions which by their nature survive termination of this
Agreement, including the obligations set forth in Sections 3 and 4 shall survive
termination of this Agreement.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement to
become effective as of the date first above written.
Signed for and on behalf of
Willis Group Holdings Public Limited Company by:

     
/s/ Nicole Napolitano
 
NAME: Nicole Napolitano
   
DATE: August 2, 2010
   
TITLE: Deputy Company Secretary
   

          Associate:    
 
       
Signature:
Print Name:
  /s/ Michael K. Neborak
 
Michael K. Neborak    

Date: 8/16/10

Page 6 of 6